


Exhibit 10(c)2
FIRST AMENDMENT TO THE DEFERRED COMPENSATION PLAN
FOR OUTSIDE DIRECTORS OF GEORGIA POWER COMPANY


WHEREAS, the Board of Directors of Georgia Power Company (the “Board”)
previously adopted the Deferred Compensation Plan for Outside Directors of
Georgia Power Company, as amended and restated effective January 1, 2008 (the
“Plan”);
WHEREAS, the Board has authorized an amendment to the Plan to change the date
the market value is determined under the Plan; and
WHEREAS, Section 12.1 of the Plan provides in relevant part that the Plan may be
amended or modified by the Board for the desired purpose.
NOW, THEREFORE, effective April 1, 2015, the Board hereby amends the Plan as
follows:
1.
Section 2.27, “Market Value,” is hereby amended by deleting such Section in its
entirety and replacing it with the following.
2.27 “Market Value” means the closing price at which a share of the Common Stock
shall have been traded on the date such Market Value is to be determined, as
specified herein(or on the next preceding trading day if such date was not a
trading date, as reported by the principal securities exchange on which the
Common Stock is traded or, if there is no such sale on the relevant date, then
on the last previous day on which a sale was reported. If the Common Stock is
not listed for trading on a national securities exchange, the fair market value
of the shares shall be determined by the Committee in good faith and in
accordance with a reasonable valuation method as determined under Code Section
409A and the rules and regulations promulgated thereunder).
2.
Section 8.2, “Timing of Distribution(s),” is hereby amended by deleting the
fourth and fifth paragraphs of that Section in their entirety and replacing them
with the following:
The Market Value of any shares of Common Stock credited to a Director’s Phantom
Stock Investment Account shall be determined as of the date of any lump sum or
installment distribution as determined by the Committee.
Upon the death of a Director, or a former Director prior to the payment of all
amounts credited to the Director’s Deferred Compensation Accounts, the unpaid
balance shall be paid in a lump sum to the designated beneficiary of such
Director or former Director within sixty (60) days of the date of death as
permitted by Code Section 409A. In the event a beneficiary designation has not
been made, or



--------------------------------------------------------------------------------




the designated beneficiary is deceased or cannot be located, payment shall be
made to the estate of the Director or former Director.
The Market Value of any shares of Common Stock credited to a Director’s Phantom
Stock Investment Account shall be determined as of the date of any lump sum or
installment distribution as determined by the Committee.
3.
Section 6.2 of the “Schedule of Provisions for Pre-2005 Deferrals” is hereby
amended by deleting the second and third paragraphs of that Section in their
entirety and replacing them with the following:
In the event a Director elected to receive the balance of his Deferred
Compensation Accounts in lump sum, distribution shall be made on the first day
of the month selected by the Director on his Distribution Election, or as soon
as reasonably possible thereafter. If the Director elected to receive annual
installments, the first payment shall be made on the first day of the month
selected by a Director, or as soon as reasonably possible thereafter, and shall
be equal to the balance of the Director’s Deferred Compensation Accounts on such
date divided by the number of annual installment payments. Each subsequent
annual payment shall be an amount equal to the balance in the Director’s
Deferred Compensation Accounts on the date of payment divided by the number of
remaining annual payments and shall be paid on the anniversary of the preceding
date of payment. The Market Value of any shares of Common Stock credited to a
Director’s Phantom Stock Investment Account shall be determined as of the date
of any lump sum or installment distribution as determined by the Committee.
Upon the death of a Director, or a former Director prior to the payment of all
amounts credited to the Director’s Deferred Compensation Accounts, the unpaid
balance shall be paid in the sole discretion of the Committee (i) in a lump sum
to the designated beneficiary of such Director or former Director within thirty
(30) days of the date of death (or as soon as reasonably possible thereafter) or
(ii) in accordance with the Distribution Election made by such Director or
former Director. In the event a beneficiary designation has not been made, or
the designated beneficiary is deceased or cannot be located, payment shall be
made to the estate of the Director or former Director. The Market Value of any
shares of Common Stock credited to a Director’s Phantom Stock Investment Account
shall be determined as of the date of any lump sum or installment distribution
as determined by the Committee.

2

--------------------------------------------------------------------------------






4.
Except as amended herein by this First Amendment, the Plan shall remain in full
force and effect.
IN WITNESS WHEREOF, the Board has adopted the First Amendment to the Deferred
Compensation Plan for Outside Directors of Georgia Power Company, as amended and
restated as of January 1, 2008, pursuant to resolutions of the Board, this 18th
day February, 2015.


 
 
 
GEORGIA POWER COMPANY
 
 
 
 
 
 
 
 
By:
/s/Thomas P. Bishop
 
 
 
 
Secretary
 
 
 
 
 
Attest:
 
 
 
 
 
 
 
 
/s/D. Emi Rahn
 
 
 
Assistant Secretary
 
 
 
 
 
 
 
 






3